     Case 3:19-cv-02561-WHO Document 113 Filed 11/23/20 Page 1 of 10




 1 BONNETT, FAIRBOURN, FRIEDMAN
   & BALINT, P.C.
 2 PATRICIA N. SYVERSON (CA SBN 203111)
   600 W. Broadway, Suite 900
 3 San Diego, California 92101
   psyverson@bffb.com
 4 Telephone: (619) 798-4593

 5 BONNETT, FAIRBOURN, FRIEDMAN
   & BALINT, P.C.
 6 ELAINE A. RYAN (Pro Hac Vice)
   CARRIE A. LALIBERTE (Pro Hac Vice)
 7 2325 E. Camelback Rd. Suite 300
   Phoenix, AZ 85016
 8 eryan@bffb.com
   claliberte@bffb.com
 9 Telephone: (602) 274-1100

10 Attorneys for Plaintiffs
   Additional Attorneys on Signature Page
11
                              UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
13 WARREN GARDNER, et al.,                   Case No.: 3:19-cv-02561-WHO
14
                  Plaintiffs,                CLASS ACTION
15
           v.                                PLAINTIFFS’ NOTICE OF MOTION AND
16                                           MOTION FOR ISSUANCE OF LETTER
     STARKIST CO., a Delaware Corporation,   ROGATORY; MEMORANDUM OF POINTS
17
                                             AND AUTHORITIES IN SUPPORT
18                Defendant.                 THEREOF

19                                           Date: January 6, 2021
                                             Time: 2:00 p.m.
20                                           Judge: Hon. William H. Orrick, Jr.
                                             Location: Ctrm. 2, 17th Floor
21

22

23

24

25

26

27

28
                 MOT. FOR REQUEST FOR INT’L JUD. ASSISTANCE - DONGWON
     Case 3:19-cv-02561-WHO Document 113 Filed 11/23/20 Page 2 of 10




 1          PLEASE TAKE NOTICE that on January 6, 2021, at 2:00 p.m. or as soon thereafter as

 2 counsel can be heard, before the Honorable William H. Orrick Jr., United States District

 3 Courthouse, 450 Golden Gate Avenue, Courtroom 2, 17th Floor, San Francisco, CA 94102, and

 4 pursuant to 28 U.S.C. § 1781, Fed. R. Civ. P. 28(b), and Civil L.R. 7-2, plaintiffs Warren Gardner,

 5 Lori Myers, Angela Cosgrove, Autumn Hessong, Robert McQuade, Colleen McQuade, James

 6 Borruso, Fidel Jamelo, Jocelyn Jamelo, Anthony Luciano, Lori Luciano, Robert Nugent, Avraham

 7 Isac Zelig, Ken Petrovcik, Megan Kiihne, Kathleen Miller, Tara Trojano, Jason Petrin, Amy

 8 Taylor, Heather Meyers, and Rachel Pedraza (“Plaintiffs”) will move this Court to issue a letter

 9 rogatory to compel the production of documents from a foreign entity, Dongwon Industries Co.

10 Ltd. (“Dongwon”). Dongwon is a non-party that: (1) was directly involved in the fishing practices

11 at issue in this litigation; (2) procured and continues to procure tuna used in defendant StarKist

12 Co.’s (“StarKist”) tuna products sold in the United States; (3) owns fishing vessels used to procure

13 tuna for StarKist’s tuna products; and (4) has unique information on its own and its participation

14 in the use of purse seine nets, fish-aggregating devices (“FADs”), and longlines to procure tuna

15 for StarKist that are known to seriously harm or kill dolphins. Plaintiffs bring this motion to obtain

16 critical evidence not available to them by any other means.

17          Plaintiffs respectfully request that this Court issue this letter rogatory directed toward

18 Dongwon to the appropriate judicial authority of the Republic of Korea (“Korea”). Upon

19 information and belief, Dongwon is a company incorporated and headquartered in Korea1 a

20 country which is a party to the Hague Convention on the Taking of Evidence Abroad in Civil or

21 Commercial Matters (“Hague Evidence Convention”).2 This motion is based upon this Notice of

22 Motion and Motion for Issuance of Letter Rogatory, the following Memorandum of Points and

23
     1
24    See Declaration of Sangwoo Choi in Support of Dongwon Industries Co. Ltd.’s Motion to
   Dismiss Plaintiffs’ First Amended Class Action Complaint (“Choi Decl.”), dated August 16, 2019
25 (D.E. 48-1), ¶ 2.
     2
26     HCCH, STATUS TABLE, 20: Convention of 18 March 1970 on the Taking of Evidence
   Abroad in Civil or Commercial Matters, https://www.hcch.net/en/instruments/conventions/status-
27 table/?cid=82 (last visited Nov. 20, 2020); see also U.S. Dept. of State – Bureau of Consular
   Affairs, Republic of Korea, https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-
28 Country-Information/KoreaRepublicof.html.
                   MOT. FOR REQUEST FOR INT’L JUD. ASSISTANCE - DONGWON                               -1-
     Case 3:19-cv-02561-WHO Document 113 Filed 11/23/20 Page 3 of 10




 1 Authorities, the declaration of Stuart A. Davidson (“Davidson Decl.”), the files and records in this

 2 action, and such other written or oral argument that may be presented to the Court.

 3   DATED: November 23, 2020                      BONNETT, FAIRBOURN, FRIEDMAN &
                                                   BALINT, P.C.
 4
                                                   /s/ Patricia N. Syverson ___________________
 5                                                 Patricia N. Syverson (203111)
                                                   600 West Broadway, Suite 900
 6                                                 San Diego, CA 92101
                                                   psyverson@bffb.com
 7                                                 Telephone: (619) 798-4593

 8                                                 BONNETT, FAIRBOURN, FRIEDMAN &
                                                   BALINT, P.C.
 9                                                 Elaine A. Ryan (Pro Hac Vice)
                                                   Carrie A. Laliberte (Pro Hac Vice)
10                                                 2325 East Camelback Road, Suite 300
                                                   Phoenix, AZ 85016
11                                                 eryan@bffb.com
                                                   claliberte@bffb.com
12                                                 Telephone: (602) 274-1100

13                                                 ROBBINS GELLER RUDMAN & DOWD LLP
                                                   Stuart A. Davidson (Pro Hac Vice)
14                                                 Christopher C. Gold (Pro Hac Vice)
                                                   Bradley M. Beall (Pro Hac Vice)
15                                                 Dorothy P. Antullis (Pro Hac Vice)
                                                   120 East Palmetto Park Road, Suite 500
16                                                 Boca Raton, FL 33432
                                                   sdavidson@rgrdlaw.com
17                                                 cgold@rgrdlaw.com
                                                   bbeall@rgrdlaw.com
18                                                 dantullis@rgrdlaw.com
                                                   Telephone: (561) 750-3000
19
                                                   GOLDMAN SCARLATO & PENNY, P.C.
20                                                 Brian Douglas Penny (Pro Hac Vice)
                                                   8 Tower Bridge, Suite 1025
21                                                 161 Washington Street
                                                   Conshohocken, PA 19428
22                                                 penny@lawgsp.com
                                                   Telephone: (484) 342-0700
23
                                                   ZAREMBA BROWN PLLC
24                                                 Brian M. Brown (Pro Hac Vice)
                                                   40 Wall Street, 52nd Floor
25                                                 New York, NY 10005
                                                   bbrown@zaremabrown.com
26                                                 Telephone: (212) 380-6700

27
                                                   Attorneys for Plaintiffs
28
                   MOT. FOR REQUEST FOR INT’L JUD. ASSISTANCE - DONGWON                             -2-
     Case 3:19-cv-02561-WHO Document 113 Filed 11/23/20 Page 4 of 10




 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2 I.       FACTUAL ALLEGATIONS

 3          This putative consumer class action concerns StarKist’s 30-year-long advertising

 4 campaign to convince American consumers that StarKist tuna products are “Dolphin Safe,” which

 5 StarKist and reasonable consumers interpret to mean “no harm to dolphins” or “100% dolphin-

 6 safe.” See D.E. 75, ¶¶ 18-20, 38. However, unbeknownst to consumers, StarKist’s tuna are

 7 captured using fishing methods that are known to kill or harm dolphins, including purse seine nets,

 8 FADs, and longlines. Id. at ¶¶ 24, 42-54.

 9          Thus, as Plaintiffs explained in prior briefing, “this case . . . is about the fact that StarKist

10 knows its fishing methods will kill and harm substantial numbers of dolphins each year, yet it also

11 promises consumers ‘no harm to dolphins.’ That is misleading.” See D.E. 84 at 12-13. Indeed,

12 as this Court has twice observed, the “question presented” in this case is “whether StarKist violates

13 its own dolphin-safe and sustainability promises to plaintiffs and other consumers when it sources

14 its tuna in ways it knows kill and harm dolphins.” See D.E. 71 at 11; D.E. 92 at 6.

15          Thus, at bottom, this case is about two simple things: (1) StarKist’s 30-year-long pervasive

16 advertising campaign to indoctrinate consumers that its tuna products are “100% dolphin-safe”;

17 and (2) whether consumers in the United States reasonably believe StarKist’s own “dolphin-safe”

18 promises mean precisely what StarKist intended it to mean – that there is “no harm to dolphins”

19 by its fishing methods.

20          StarKist’s parent company is Dongwon, a company headquartered and “duly incorporated

21 in the Republic of Korea.”3 However, although StarKist “admits that purse seine fishing vessels

22 using Traditional FADs supplied some of the tuna in StarKist branded Products sold in the United

23 States during the period from May 13, 2015 to September 25, 2020,”4 when asked to produce

24 “Documents and Communications relating to any harm or killing, whether intentional or

25

26   3
         Choi Decl., ¶ 2.
27   4
       Davidson Decl., Ex. A, StarKist Co.’s Responses and Objections to Plaintiffs’ Revised First
28 Set of Requests for Admission, at 8 (Response to Revised Request for Admission No. 6).

                    MOT. FOR REQUEST FOR INT’L JUD. ASSISTANCE - DONGWON                                  -1-
     Case 3:19-cv-02561-WHO Document 113 Filed 11/23/20 Page 5 of 10




 1 unintentional, of dolphins by any fishing by Your fishing fleet, or any boat in which You or Your

 2 owners have any financial interest[,]” StarKist objected by punting to Dongwon, asserting that the

 3 request “seeks information from Dongwon Industries Co. Ltd., which has been dismissed from

 4 this Action with prejudice.”5

 5          Having now put Dongwon and Dongwon’s fishing practices directly at issue, Plaintiffs are

 6 entitled to discovery from Dongwon.6

 7 II.      INFORMATION REQUESTED

 8          The documents Plaintiffs seek from Dongwon are listed in Attachment A of the Proposed

 9 Request for International Judicial Assistance (Letter Rogatory) Plaintiffs are submitting herewith.

10 Plaintiffs’ narrow categories of documents include, for example: (a) Dongwon’s procurement of

11 tuna for StarKist; (b) Dongwon’s use of fishing methods such as purse seine nets, FADs, and

12 longlines to capture tuna for StarKist; and (c) dolphin harm or deaths during Dongwon’s capture

13 of tuna.

14          Plaintiffs are unable to secure these documents from Dongwon through traditional, U.S.-

15 based discovery, because Dongwon is a Korea-based company, StarKist refuses to produce

16 documents in its corporate parent’s possession and it is unclear whether such parent-held

17 documents are also in the possession, custody, or control of the subsidiary in this case, StarKist

18 claims that it does not own or control any fishing vessels, and StarKist claims that Dongwon owns

19 or controls the fishing vessels that capture StarKist tuna.7

20

21   5
       Davidson Decl., Ex. B, StarKist Co.’s Responses and Objections to Plaintiffs’ Revised First
22 Set of Requests for Production of Documents, at 13 (Response to Revised Request for Production
   No. 5).
23 6
       At the hearing on the first motion to dismiss filed in this case, the Court noted that, while it did
24 not believe  Plaintiffs had adequately pled a claim against Dongwon, it left open the possibility that
   “a factual basis for bringing Dongwon in might be developed” in discovery. See Transcript of
25 Proceedings on Nov. 6, 2019 at 5:10-11. That said, Plaintiffs’ need for documents from Dongwon
   is not to shore up their allegations against Dongwon, but to prove their allegations against StarKist.
26 7
       At least one court has held that when a party seeks discovery simultaneously under the Federal
27 Rules   of Civil Procedure and by letters rogatory, resort to letters rogatory does not prejudice the
   party’s right to seek discovery under the Federal Rules. See Dubai Islamic Bank v. Citibank, N.A.,
28 2002 WL 1159699, at *2-3, 15 (S.D.N.Y. May 31, 2002).
                    MOT. FOR REQUEST FOR INT’L JUD. ASSISTANCE - DONGWON                                -2-
     Case 3:19-cv-02561-WHO Document 113 Filed 11/23/20 Page 6 of 10




 1          Plaintiffs further request that this Court direct its request directly to the foreign or

 2 international tribunal, officer, or agency to whom it is addressed, as permitted under 28 U.S.C. §

 3 1781(b)(2), and direct Plaintiffs’ counsel to ensure this request is timely delivered, in order to

 4 avoid unnecessary burden on the U.S. Department of State or any delay in securing Dongwon’s

 5 documents.

 6 III.     ARGUMENT

 7          “‘A letter rogatory is a formal written request sent by a court to a foreign court asking that

 8 the testimony of a witness residing within that foreign court’s jurisdiction be taken pursuant to the

 9 direction of that foreign court and transmitted to the requesting court for use in a pending action.’”

10 Pesch v. Indep. Brewers United Corp., 2014 WL 5106985, at *2 (N.D. Cal. Oct. 10, 2014) (quoting

11 Asis Internet Servs. v. Optin Global, Inc., 2007 WL 1880369 at *3 (N.D. Cal. June 29, 2007)). “A

12 letter rogatory can also include requests for the production of documents.” Barnes & Noble, Inc.

13 v. LSI Corp., 2012 WL 1808849, at *1 (N.D. Cal. May 17, 2012). As Magistrate Judge Ryu has

14 explained:

15          A court is inherently vested with the authority to issue letters rogatory. Whether to
            issue such a letter is a matter of discretion for the court. When determining whether
16          to exercise its discretion, a court will generally not weigh the evidence sought from
            the discovery request nor will it attempt to predict whether that evidence will
17          actually be obtained. Ultimately, a court’s decision whether to issue a letter
            rogatory [for a deposition] requires an application of Rule 28(b) in light of the scope
18          of discovery provided for by the Federal Rules of Civil Procedure.

19 Pesch, 2014 WL 5106985, at *2 (internal citations and quotations omitted). Under the scope of

20 discovery provided by the Federal Rules, “[p]arties may obtain discovery regarding any

21 nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

22 of the case . . . . Information within this scope of discovery need not be admissible in evidence to

23 be discoverable.” Fed. R. Civ. P. 26.

24          “[L]etters of rogatory shall issue unless good cause is shown otherwise.” Evanston Ins.

25 Co. v. OEA, Inc., 2006 WL 1652315, at *2 (E.D. Cal. June 13, 2006); see also MicroTechnologies,

26 LLC v. Autonomy, Inc., 2016 WL 1273266, at *1 (N.D. Cal. Mar. 14, 2016) (“A party that opposes

27 an application for a letter rogatory must show good cause for the court to deny the application”)

28 (issuing letter rogatory); Metso Minerals Inc. v. Powerscreen Int’l Dist. Ltd., 2007 WL 1875560,
                   MOT. FOR REQUEST FOR INT’L JUD. ASSISTANCE - DONGWON                                -3-
     Case 3:19-cv-02561-WHO Document 113 Filed 11/23/20 Page 7 of 10




 1 at *2 (E.D.N.Y. June 25, 2007) (holding that while “[t]he party seeking to pursue discovery

 2 through the Hague Evidence Convention bears the burden of demonstrating that proceeding in that

 3 manner is necessary and appropriate . . . [t]hat burden is not great, however, since the Convention

 4 procedures are available whenever they will facilitate the gathering of evidence by the means

 5 authorized in the Convention”) (internal citations and quotations omitted). Whether the law of the

 6 jurisdiction where the discovery is sought will actually provide the judicial support requested in

 7 the proposed letter rogatory “is not a question for this court.” MicroTechnologies, 2016 WL

 8 1273266, at *4. There is also no requirement that a party seeking a letter rogatory show that the

 9 evidence sought will in fact be obtained. In re Urethane Antitrust Litig., 267 F.R.D. 361, 364 (D.

10 Kan. 2010) (“Defendants cite no persuasive authority, and the court can find none, for the

11 proposition that a party seeking foreign assistance under the Hague Convention is required to show

12 that the evidence sought will actually be attained”). Instead, the test is relevance. Id. at 363, 365.

13              Documents from Dongwon are both relevant and necessary to Plaintiffs’ case. Dongwon

14 is StarKist’s direct parent company and is one of the world’s largest fishing companies. In fact,

15 Dongwon claims to be the “World’s No. 1 seafood company”8 and, since its establishment, “has

16 been leading Korea’s fishing industry, sailing across the five oceans, and contributing to the

17 development of food culture by providing high-quality seafood products.”9             As such, it is
18 unsurprising that Dongwon supplies some of its raw tuna to StarKist for use in StarKist’s tuna

19 products sold to American consumers, which StarKist admits.10

20              Plaintiffs seek documents from Dongwon regarding the very fishing methods Plaintiffs
21 allege make StarKist’s “Dolphin Safe” logo and 30-year-long “dolphin safe” policy false and

22 misleading. Thus, it is clear that Dongwon possesses information of relevance to this litigation,

23

24   8
      Dongwon Industries, Who We Are, https://www.dongwon.com/en/business/dongwon-
25 industries (last visited Nov. 20, 2020).
     9
26        Id.
     10
27   See Davidson Decl., Ex. B, StarKist Co.’s Responses and Objections to Plaintiffs’ Revised First
   Set of Requests for Production of Documents, at 13 (Response to Revised Request for Production
28 No. 5).
                      MOT. FOR REQUEST FOR INT’L JUD. ASSISTANCE - DONGWON                            -4-
     Case 3:19-cv-02561-WHO Document 113 Filed 11/23/20 Page 8 of 10




 1 including documents relating to: (a) Dongwon’s procurement of raw tuna for StarKist; (b)

 2 Dongwon’s use of fishing methods such as purse seine nets, FADs, and longlines to capture tuna

 3 for StarKist; and (c) dolphin harm or deaths during Dongwon’s capture of tuna.

 4 IV.      CONCLUSION

 5          Plaintiffs respectfully request that the Court grant this motion and enter the proposed order

 6 filed herewith issuing a letter rogatory to the appropriate judicial authority of the Republic of

 7 Korea.

 8   DATED: November 23, 2020                       BONNETT, FAIRBOURN, FRIEDMAN &
                                                    BALINT, P.C.
 9
                                                    /s/ Patricia N. Syverson ___________________
10                                                  Patricia N. Syverson (203111)
                                                    600 West Broadway, Suite 900
11                                                  San Diego, CA 92101
                                                    psyverson@bffb.com
12                                                  Telephone: (619) 798-4593
13                                                  BONNETT, FAIRBOURN, FRIEDMAN &
                                                    BALINT, P.C.
14                                                  Elaine A. Ryan (Pro Hac Vice)
                                                    Carrie A. Laliberte (Pro Hac Vice)
15                                                  2325 East Camelback Road, Suite 300
                                                    Phoenix, AZ 85016
16                                                  eryan@bffb.com
                                                    claliberte@bffb.com
17                                                  Telephone: (602) 274-1100
18                                                  ROBBINS GELLER RUDMAN & DOWD LLP
                                                    Stuart A. Davidson (Pro Hac Vice)
19                                                  Christopher C. Gold (Pro Hac Vice)
                                                    Bradley M. Beall (Pro Hac Vice)
20                                                  Dorothy P. Antullis (Pro Hac Vice)
                                                    120 East Palmetto Park Road, Suite 500
21                                                  Boca Raton, FL 33432
                                                    sdavidson@rgrdlaw.com
22                                                  cgold@rgrdlaw.com
                                                    bbeall@rgrdlaw.com
23                                                  dantullis@rgrdlaw.com
                                                    Telephone: (561) 750-3000
24
                                                    GOLDMAN SCARLATO & PENNY, P.C.
25                                                  Brian Douglas Penny (Pro Hac Vice)
                                                    8 Tower Bridge, Suite 1025
26                                                  161 Washington Street
                                                    Conshohocken, PA 19428
27                                                  penny@lawgsp.com
                                                    Telephone: (484) 342-0700
28
                   MOT. FOR REQUEST FOR INT’L JUD. ASSISTANCE - DONGWON                               -5-
     Case 3:19-cv-02561-WHO Document 113 Filed 11/23/20 Page 9 of 10




 1                                        ZAREMBA BROWN PLLC
                                          Brian M. Brown (Pro Hac Vice)
 2                                        40 Wall Street, 52nd Floor
                                          New York, NY 10005
 3                                        bbrown@zaremabrown.com
                                          Telephone: (212) 380-6700
 4

 5                                        Attorneys for Plaintiffs

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
               MOT. FOR REQUEST FOR INT’L JUD. ASSISTANCE - DONGWON       -6-
     Case 3:19-cv-02561-WHO Document 113 Filed 11/23/20 Page 10 of 10




 1                                  CERTIFICATE OF SERVICE

 2         I hereby certify that on November 23, 2020, I authorized the electronic filing of the

 3 foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

 4 such filing to the e-mail addresses denoted on the attached Electronic Mail Notice List, and I

 5 hereby certify that I caused to be mailed the foregoing document or paper via the United States

 6 Postal Service to the non-CM/ECF participants indicated on the attached Manual Notice List.

 7         I certify under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on November 23, 2020.

 9
                                                BONNETT, FAIRBOURN, FRIEDMAN &
10                                              BALINT, P.C.

11                                              /s/ Patricia N. Syverson ___________________
                                                Patricia N. Syverson (203111)
12                                              600 West Broadway, Suite 900
                                                San Diego, CA 92101
13                                              psyverson@bffb.com
14                                              Telephone: (619) 798-4593
15                                              Attorney for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27

28
                  MOT. FOR REQUEST FOR INT’L JUD. ASSISTANCE - DONGWON                            -7-
